Title: From John Quincy Adams to Abigail Smith Adams, 29 July 1811
From: Adams, John Quincy
To: Adams, Abigail Smith



N. 22.
My Dear Mother,
St: Petersburg 29. July 1811.

My last letter, of which a press-copy is enclosed, was sent by the Palafox, Captain William Welsh, since which I have received four letters from you, N. 9—dated 8. April—one of 24. April not numbered—one of 15. May, and one of 28 May—both numbered 11.—So that I have now nine of your letters since you began to number them The numbers missing are 3 and 4. between 26 Jany. and 15. Feby. and N. 8. between 4 March and 8. April. I hope they will all ultimately come in, but at all events nine letters received within the space of a little more than two months, together with as many more from my father, and almost an equal number from my brother is not only evidence of alteration which claims my acknowledgment, but has compensated for the many long and tedious months during which we had been deprived of all letters from our friends in America.
During the last Winter I was determined to make the experiment how often it would be possible to transmit intelligence from us to our friends, and the result with which I am now partly acquainted is if any thing more favourable than I expected—I know indeed of the failure by various accidents of several letters which I dispatched, and of delays which have obstructed the passage of many others—But my multiplying the occassions of conveyance the lucky chances occurred, by you of which you received our November letters in February, by another you had our December letters in April, and by the third our February letters in May—Since then I have no doubt but that you must have heard from us still more frequently and will continue so to do as long as the season will permit, unless some new political incident should arrest our vessels on there way home. I have still the prospect of passing the next Winter here, though I know not whether in a public or a private capacity.—For some weeks I was in daily expectation of the arrival a Successor who was said to have been appointed, and who was once announced to me as having actually reached Cronstadt—Since then I have been told that he had no relish for a Siberian exile, and refused to accept the appointment.—Seven or eight other persons have been mentioned as coming out to take my place, which I have supposed the President, in the undoubting confidence of my return would fill without thinking it necessary to wait for my answer—For at the time when he nominated me to the Judicial Office he knew no more than you did the Circumstances which would detain me here.
By the same opportunity as that through which you received my letters numbered 12 and 13—The President must have received one from me dated in January, suggesting to him that I might find myself under the necessity of passing the next Winter here. In February I repeated to him the same thing and on the 3d. of June immediately after receiving notice of my appointment to the Bench, I wrote to him again, and gave it as my decisive reason for declining the office—The numerous letters which I have received from my father and you since then, earnestly recommending, and I might say almost commanding me to accept have given me some uneasiness at the anticipation of your disappointment, and have me renew the subject in all my letters to him and you—The season during which a voyage to the United States could be undertaken, at the ordinary perils of the Navigation, is expiring, and I have yet no more prospect of being able to embark this year, than I had in January—I shall await therefore untill the Presidents final determination respecting the Mission to Russia shall be made known to me—From a passage in your letter of 28. May I conclude you were then aware of the cause which might delay our return untill October or November—But even now under the most favourable contingencies we could not embark untill the Autumnal Equinox, nor expect to arrive in America earlier than December or Janry. If I were alone I could embark without hesitation; because it is the business of a Man to expose himself and because other men actually do said from Cronstadt, usually through the whole months of September & October— There are occassions too upon which a man must expose his wife and children as well as himself—I should not scruple to do it, if any high and indispensable public interest required it.—In the collision between public and private duties which the course of human affairs often renders unavoidable, there is a measure within which each ought to be bounded by the other I certainly did consider myself in regard to public duty, at liberty to accept or to refuse the judicial office—Bound to accept, unless I had reasonable cause for declining, and with such reasonable cause, free to refuse—My private duty left me no option to embark in the actual condition of my family—It was probable that I should be thus detained through the Winter, and I could not permit the office to be kept vacant untill the uncertainties of my situation should be removed;—much less as I might be compelled to ask, untill September or October 1812.
My refusal of the seat as Judge of the Supreme Court was therefore immediate and explicit—If you disapprove my other motives, upon which I should have declined had I been at home, most of which I have acknowledged to my father—Talk of your affectionate indulgence not to take them into consideration
It still remains for the President to determine what shall be done with the Mission to Russia, and in this respect I have requested him to exercise his Constitutional prerogative, upon public considerations, as he shall deem expedient, without regard to my private interest or convenience— I have no inclination to hold either an useless Office or an Office more suitable for another person—Should another appointment be made, or my place here vacated, without a new appointment, I shall at my own convenience return home, to a private life, with much more cheerfullness than I could have gone to take a judicial office.
The Death of my worthy and respected friends Judge Dana & Mr. Emmerson has given me great concern, and state of health in which my brother’s own letters and your’s represent him, occasion deep anxiety.—Mr. Dana had a harshness of temper arising from a constitutional nervous irritability, and the perpetual terrors of that disease, which finally proved fatal him, and had hung over him nearly five and twenty years—I saw him, under the operation of his first paralytic attack and then watched one night with him at his bed side—It was in the spring of 1787. while I was a student at College—I had then no expectation that he would ever recover from it, nor had he himself, nor his family nor his physician—He never did recover from it entirely; for although he retained for thirty years afterward; the powers of his mind to a surprizing and I believe after such an attack, to an unexampled degree, yet his nervous system was so shattered and his fears of a relapse so incessant, that it embittered all the remnant of his days.—This state of habitual distemper, sharpened the natural asperities of his disposition, narrowed the means of his intercourse with Society, and confirmed him in a great measure to his family relations—He was always very highly respected as a Judge, and untill the last moment when he held that station, I believe his learning and his judgement remained unimpaired—His integrity was never questioned—He had been a distinguished patriot of our Revolution an enlightened and upright Judge, a virtuous Citizen, and excellent father of a family; but of all the men whom I ever knew moving in so enlarged a sphere, he had the fewest friends.—I was therefore not surprized to learn with how little public notice his decease had been attended—Had I been at Boston, assuredly the ordinary tribute usual to the memory of the obscurest citizens, should not have been denied to him.—But I have had intimations for several years, that he was engaged in a manner which will leave a durable memorial of himself—Mrs. Warren’s Aspasian remarks upon his Mission to Russia, which the good woman borrowed from the political adonises of our revolutionary age, and which she never asked herself whether they were fit for the chastity of a female historian to retail, had affected the feelings of Judge Dana as it was natural they should; and I have some reason to believe that he was preparing for publication, either memoirs of his own life, or some historical work, relative to the American Revolution, in which he meant to hear that blushless and ridiculous comment of his person as it deserved.
Mr. Emmerson has been one of my college acquaintance, but as he was there my junior by two years, I had never had much intimacy with him, untill my last return to the United States I found him settled Pastor of the church where I had been accustomed to attend at the public ministrations of his predecessor Dr. Clark—I then became associated with him, in various pursuits of Science a member of his Congregation, and a joint member with him of a social weekly club.—He was always an amiable and respectable man; and he was one of the very few friends who looked at me with unaltered eye,—after the junto had let loose there pack upon me; and the Legislature of Patriotic Proceedings had dismissed me.—I felt a strong attachment to him, and lament his loss. I had always regretted that after the severe illness which he had three years ago, he persisted in resuming his professional labours, from which his physician  warned him of the inevitable consequence—But his motives were obligations of the highest duty, which even when taxable with imprudence can never cease to be respectable.—I hope his family has not been left destitute, and that his children will have from his friends whatever assistance they may need.
My Brother’s letters and your’s have alarmed me as much on account of his health as if they had particularly specified the nature of his complaints. And as your last letter mentions that was to write me by the same opportunity, and I have not received his letter, my Imagination spreads darker clouds than my hopes are able to brighten—I hope that my Sister will be with you when you receive this letter, and that her health & spirits will be restored. I shall send by the Horace, Captain Leach two pieces of the wide Russian sheeting, one for you, and one for her, as she had requested—Their cost is as near as I can calculate it by the course of exchange thirty dollars each piece— The two pieces which I sent you before being only half the same width came to about thirty four dollars—I hope that you and my Sister will do me the kindness of accepting them.—I shall endeavour to procure you some table linen to be sent by the same opportunity
My wife is unwell; and in hourly expectation of being confined—God grant that my next letter may give you good tidings of the Event! We are at a delightful Countryseat, though within the limits of the City—Mr. Everett left us about the middle of this month, and we have lost in him an excellent companion—He is gone to Sweden—Adieu—
